Case 1:20-cr-00023-LG-RHW Document 27 Filed 06/05/20 Page 1 of 7
                                                       81,7('67$7(6',675,&7&2857
                                                      6287+(51',675,&72)0,66,66,33,


                                                              FILE D
                                                               Jun 05 2020
                                                        $57+85-2+16721&/(5.
                                                                      
Case 1:20-cr-00023-LG-RHW Document 27 Filed 06/05/20 Page 2 of 7
Case 1:20-cr-00023-LG-RHW Document 27 Filed 06/05/20 Page 3 of 7
Case 1:20-cr-00023-LG-RHW Document 27 Filed 06/05/20 Page 4 of 7
Case 1:20-cr-00023-LG-RHW Document 27 Filed 06/05/20 Page 5 of 7
Case 1:20-cr-00023-LG-RHW Document 27 Filed 06/05/20 Page 6 of 7
Case 1:20-cr-00023-LG-RHW Document 27 Filed 06/05/20 Page 7 of 7
